Title: To Benjamin Franklin from Jean-Baptiste-Jacques Elie de Beaumont, 8 March 1777
From: Elie de Beaumont, Jean-Baptiste-Jacques
To: Franklin, Benjamin


Monsieur
Paris 8 mars 1777.
J’ai l’honneur de vous presenter Monsieur dufourny de villiers l’un de nos dignes Membres de la societé d’Emulation dont j’ai eu l’honneur de vous parler. Consacré aux arts par goût il ne croit pouvoïr faire un plus noble et plus patriotique usage de ses talens que de consacrer a sa patrie le buste de l’illustre franklin qu’un autre hemisphere menace de nous ravir et qui pourtant devroit se croire citoyen du monde entier si l’estime, la reconnoissance et le respect sont des titres d’incolat et de cité. Je joins mes prieres aux siennes, Monsieur, pour vous prier de lui accorder cette faveur dont il est digne par le prix qu’il y attache et en cela je vous sollicite pour moimême, me proposant ensuite de m’assurer d’après ce buste votre portrait pour le placer dans ma bibliotheque au rang des amis de Leur patrie et de l’humanité. J’ai l’honneur d’être avec une tendre veneration Monsieur Votre tres humble et tres obeissant serviteur
Elie De Beaumont
 
Addressed: A Monsieur / Monsieur franklin / A Paris
Notation: elie de Beaumont Paris 8 Mars 77
